                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

    LESLIE R. MEFFORD,                           : Case No. 3:18-cv-282
                                                 :
           Plaintiff,                            :
                                                 : District Judge Walter H. Rice
    vs.                                          :
                                                   Magistrate Judge Sharon L. Ovington
                                                 :
    COMMISSIONER OF THE SOCIAL                   :
    SECURITY ADMINISTRATION,                     :
                                                 :
           Defendant.                            :


                            REPORT AND RECOMMENDATIONS1


I.        Introduction

          Plaintiff Leslie R. Mefford brings this case challenging the Social Security

Administration’s denial of her application for Supplemental Security Income. She

applied for benefits on October 21, 2014, asserting that she could no longer work a

substantial paid job. Administrative Law Judge (ALJ) Michael F. Schmitz concluded that

she was not eligible for benefits because she is not under a “disability” as defined in the

Social Security Act.

          The case is before the Court upon Plaintiff’s Statement of Errors (Doc. #12), the

Commissioner’s Memorandum in Opposition (Doc. #17), and the administrative record

(Doc. #s 9, 16).




1
    Attached is a NOTICE to the parties regarding objections to this Report and Recommendations.
       Plaintiff seeks a remand of this case for payment of benefits or, at a minimum, for

further proceedings. The Commissioner asks the Court to affirm ALJ Schmitz’s non-

disability decision.

II.    Background

       Plaintiff asserts that she has been under a “disability” since December 10, 2008.

She was thirty-nine years old at that time and was therefore considered a “younger

person” under Social Security Regulations. See 20 C.F.R. § 416.963(c). She has a high

school education. See id. § 416.964(b)(4).

       The evidence of record is sufficiently summarized in the ALJ’s decision (Doc. #9,

PageID #s 880-94), Plaintiff’s Statement of Errors (Doc. #12), and the Commissioner’s

Memorandum in Opposition (Doc. #17). Rather than repeat these summaries, the

pertinent evidence will be discussed when addressing the parties’ arguments.

III.   Standard of Review

       The Social Security Administration provides Supplemental Security Income to

individuals who are under a “disability,” among other eligibility requirements. Bowen v.

City of New York, 476 U.S. 467, 470 (1986); see 42 U.S.C. § 1382(a). The term

“disability”—as defined by the Social Security Act—has specialized meaning of limited

scope. It encompasses “any medically determinable physical or mental impairment” that

precludes an applicant from performing a significant paid job—i.e., “substantial gainful

activity,” in Social Security lexicon. 42 U.S.C. § 1382c(a)(3)(A); see Bowen, 476 U.S. at

469-70.



                                             2
       Judicial review of an ALJ’s non-disability decision proceeds along two lines:

“whether the ALJ applied the correct legal standards and whether the findings of the ALJ

are supported by substantial evidence.” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399,

406 (6th Cir. 2009); see Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 745-46 (6th Cir.

2007). Review for substantial evidence is not driven by whether the Court agrees or

disagrees with the ALJ’s factual findings or by whether the administrative record

contains evidence contrary to those factual findings. Gentry v. Comm’r of Soc. Sec., 741

F.3d 708, 722 (6th Cir. 2014); Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir.

2007). Instead, the ALJ’s factual findings are upheld if the substantial-evidence standard

is met—that is, “if a ‘reasonable mind might accept the relevant evidence as adequate to

support a conclusion.’” Blakley, 581 F.3d at 407 (quoting Warner v. Comm’r of Soc.

Sec., 375 F.3d 387, 390 (6th Cir. 2004)). Substantial evidence consists of “more than a

scintilla of evidence but less than a preponderance . . . .” Rogers, 486 F.3d at 241

(citations and internal quotation marks omitted); see Gentry, 741 F.3d at 722.

       The other line of judicial inquiry—reviewing the correctness of the ALJ’s legal

criteria—may result in reversal even when the record contains substantial evidence

supporting the ALJ’s factual findings. Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647,

651 (6th Cir. 2009); see Bowen, 478 F.3d at 746. “[E]ven if supported by substantial

evidence, ‘a decision of the Commissioner will not be upheld where the SSA fails to

follow its own regulations and where that error prejudices a claimant on the merits or

deprives the claimant of a substantial right.’” Rabbers, 582 F.3d at 651 (quoting in part



                                             3
Bowen, 478 F.3d at 746, and citing Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 546-47

(6th Cir. 2004)).

IV.    The ALJ’s Decision

       As noted previously, it fell to ALJ Schmitz to evaluate the evidence connected to

Plaintiff’s application for benefits. He did so by considering each of the five sequential

steps set forth in the Social Security Regulations. See 20 C.F.R. § 416.920. He reached

the following main conclusions:

       Step 1:      Plaintiff has not engaged in substantial gainful employment since
                    October 21, 2014.

       Step 2:      She has the severe impairments of obesity, degenerative disc disease
                    of the cervical and lumbar spine, sacroiliac dysfunction/sacroiliitis,
                    left ankle and foot posttraumatic osteoarthritis, deep vein thrombosis
                    (DVT) of the left lower extremity, osteoarthritis of the right knee,
                    generalized osteoarthritis, fibromyalgia, chronic obstructive
                    pulmonary disease (COPD) and asthma, cellulitis, abscess and
                    infection of wound, bipolar disorder, depressive/dysthymic disorder,
                    posttraumatic stress disorder (PTSD), panic disorder, anxiety disorder,
                    opioid use disorder, heroin use disorder and cocaine use disorder.

       Step 3:      She does not have an impairment or combination of impairments that
                    meets or equals the severity of one in the Commissioner’s Listing of
                    Impairments, 20 C.F.R. Part 404, Subpart P, Appendix 1.

       Step 4:      Her residual functional capacity, or the most she could do despite her
                    impairments, see Howard v. Comm’r of Soc. Sec., 276 F.3d 235, 239
                    (6th Cir. 2002), consists of “light work … except she can stand/walk
                    up to 6 hours in an 8-hour workday, but no longer than 2 hours at a
                    time. She could sit up to six hours in an 8-hour workday, but no
                    longer than 2 hours at a time. She could occasionally push, pull and
                    operate foot controls with her bilateral lower extremities. She could
                    occasionally climb ramps and stairs, but never climb ladders, ropes or
                    scaffolds. She could occasionally balance, stoop, kneel, crouch and
                    crawl. She should avoid concentrated exposure to extreme cold,
                    extreme heat, humidity, dusts, fumes, gases, odors, poor ventilation
                    and other pulmonary irritants, and should avoid all exposure to

                                             4
                    hazards such as unprotected heights, moving mechanical parts and
                    operation of motor vehicles. She can perform simple, routine and
                    repetitive tasks but not at a production rate pace such as assembly line
                    work. She can interact occasionally with supervisors and coworkers,
                    with only incidental interaction with the general public and should be
                    limited to superficial contact meaning no sales, arbitration,
                    negotiation, conflict resolution, group tasks, or management or
                    direction of others. She can respond appropriately to occasional
                    changes in a routine work setting as long as any such changes are
                    easily explained and/or demonstrated in advance of gradual
                    implementation.”

       Step 4:      She is unable to perform any of her past relevant work.

       Step 5:      She could perform a significant number of jobs that exist in the
                    national economy.

(Doc. #9, PageID #s 880-94). These main findings led the ALJ to ultimately conclude

that Plaintiff was not under a benefits-qualifying disability. Id. at 894.

V.     Discussion

       Plaintiff contends that the ALJ erred in assigning “little weight” to examining

physician, Dr. Smith’s opinions. Additionally, “The ALJ’s residual functional capacity

runs contrary to the only two sources of record [(Dr. Smith and Ms. Allen)] that actually

had the opportunity to personally examine and evaluate Ms. Mefford.” (Doc. #12,

PageID #2352).

       The Regulations require an ALJ to consider and evaluate every medical opinion in

the record. See 20 C.F.R. §§ 416.927(b), (c). Unless the ALJ assigns controlling weight

to a treating source’s opinion, the ALJ must consider all of the following factors in

deciding the weight to give any medical opinion: examining relationship; treatment

relationship; supportability; consistency; specialization; and other factors. Id. at (c).


                                              5
       Dr. Smith evaluated Plaintiff on May 20, 2014. Plaintiff reported that she

fractured her lower leg in 2003 and fractured her left heel in 2008. (Doc. #9, PageID

#1222). Her family doctor told her that she has arthritis and deterioration in her leg and

heel. Id. Her heel is painful—between seven and eight on a scale from one to ten. Id.

Plaintiff also has low back pain—a six on a scale from one to ten—secondary to her

fractured leg. Id. She has asthma and thinks she has COPD. Id. She has had hepatitis C

for sixteen years. Id. Further, she has been diagnosed with bipolar disorder. Id.

       Dr. Smith diagnosed Plaintiff with residual of fracture of left heel with mildly

impaired range of motion of the foot and great toe; hepatitis C; chronic low back pain

secondary to being pushed out a window; severe obesity; and mood disorder. Id. at 1224.

He reported,

               Based on objective findings on physical exam, the following
               specific work-related restrictions seem present:
                  1. The claimant is incapable of any lifting, carrying,
                      pushing, or pulling.
                  2. Sitting, standing, and walking need to be limited to 10
                      minutes in view of her restriction in range of motion in
                      her left lower extremity.
                  3. Hearing and speaking are unaffected.
                  4. Traveling is a problem because she does not have a
                      driver’s license so she would need public transportation
                      to and from work
                  5. Mental status is borderline bipolar but she would be
                      capable of managing benefits if awarded.
Id.

       The ALJ discounted Dr. Smith’s opinions because, although Dr. Smith indicated

he based his opinions on objective findings, “the limitations were parallel to the

claimant’s stated limitations and internally inconsistent with his examination.” Id. at 886.


                                             6
Specifically, the ALJ assigned “limited weight” to Dr. Smith’s opinion that Plaintiff

could not lift, carry, push, or pull. Id. at 892. He explained, “there were no

musculoskeletal or neurological abnormalities on examination of her upper extremities.

Grasp, manipulation, pinch and fine coordination were normal, as well as range of motion

to her cervical spine, shoulder, hands, wrists and elbows.” Id. at 886.

       The ALJ is correct that Dr. Smith did not note any abnormalities of Plaintiff’s

upper extremities. However, lifting, carrying, pushing, and pulling require more than just

a person’s upper extremities. For example, a back problem could limit a person’s ability

to lift, carry, push, or pull. In the present case, Dr. Smith indicated that Plaintiff’s range

of motion in her dorsolumbar spine was limited. Id. at 1227. Moreover, she has chronic

back pain as the result of being pushed out a window. Id. at 1224. The medical

evidence, as explained in more detail below, supports Dr. Smith’s findings concerning

Plaintiff’s back problems. There is no indication that the ALJ considered Plaintiff’s other

impairments when he rejected Dr. Smith’s opinion regarding Plaintiff’s ability to lift,

carry, push, or pull.

       Indeed, it is not clear what evidence supports the ALJ’s conclusion that Plaintiff

could perform a reduced range “light work” and could occasionally push or pull.

Similarly to Dr. Smith, Katherine Allen, Plaintiff’s treating certified nurse practitioner,

opined Plaintiff could only lift and/or carry up to ten pounds frequently and her ability to

push or pull is markedly limited. However, the ALJ rejected Ms. Allen’s opinions

because “the limitations she assessed is [sic] inconsistent with the evidence.” Id. at 892.

Further, the record-reviewing physicians opined that Plaintiff could perform a reduced

                                               7
range of “medium work,” but the ALJ rejected their opinion based on evidence received

after their review.

       “While an ALJ is free to resolve issues of credibility as to lay testimony, or to

choose between properly submitted medical opinions, the ALJ cannot substitute his

‘medical’ opinion for that of a treating or examining doctor.” Beck v. Comm’r of Soc.

Sec., No. 1:10-CV-398, 2011 WL 3584468, at *14 (S.D. Ohio June 9, 2011), report and

recommendation adopted, 2011 WL 3566009 (S.D. Ohio Aug. 12, 2011) (citing Hall v.

Celebrezze, 314 F.2d 686, 690 (6th Cir.1963); Clifford v. Apfel, 227 F.2d 863, 870 (7th

Cir. 2000) (“[A]n ALJ must not substitute his own judgment for a physician’s opinion

without relying on other evidence or authority in the record.”); Rosa v. Callahan, 168

F.3d 72, 78-79 (2nd Cir. 1999) (“[T]he ALJ cannot arbitrarily substitute his own opinion

for competent medical opinion.”)). In the present case, the ALJ improperly substituted

his own opinion, without support in the record, for Dr. Smith’s opinion regarding

Plaintiff’s ability to lift, carry, push, or pull.

       The ALJ assigned “limited weight” to Dr. Smith’s opinion that Plaintiff was

limited to standing, sitting, or walking for ten minutes at a time based on her restricted

range of motion in her left lower extremity. (Doc. #9, PageID #892). The ALJ

emphasized that “this was the time limit asserted by the claimant.” Id. at 886. Thus, the

ALJ concluded, “[Dr. Smith] relied on the claimant’s statements rather than his

examination in forming his opinion.” Id. at 892. Notably, the similarity between

Plaintiff’s reported limitations and Dr. Smith’s opinions does not necessarily mean that

Dr. Smith relied on Plaintiff’s statements rather than his own examination.

                                                     8
       Dr. Smith’s examination revealed that Plaintiff had several issues with her left leg,

foot, and ankle. For instance, he noted that although she could walk normally, “Rapid

alternating movements are decreased with the left foot, normal with right. She can raise

up on the right foot but not as much on the left.” Id. at 1223. Dr. Smith indicated she has

limited range of motion in her left ankle, foot, and big toe. Id. Further, he noted that

Plaintiff has a history of trauma to her left lower leg and heel that have led to chronic

pain in her leg. Id. at 1224.

       Although the ALJ emphasizes that Dr. Smith’s opinions are “internally

inconsistent” with his examination, he overlooks or ignores that Dr. Smith’s opinions are

consistent with the vast medical evidence of record that shows Plaintiff had consistent

issues with her left leg, among other issues. For example, Plaintiff was treated by

providers at Rocking Horse Community Center who consistently noted problems with her

legs, ankle, and foot. In May 2014, Jennifer Uhlir, FNP, noted that Plaintiff had

increasing edema in her lower legs. Id. at 1591. “[T]hey get so swollen that they are

cause painful and pitting.” Id. More than two years later, in August 2016, Plaintiff

reported having severe pain in her left ankle and foot that radiated to her calf. Id. at

1571. Climbing stairs, moving, walking, and standing aggravated her pain. Id. Upon

examination, Ms. Uhlir noted that Plaintiff was limping and had limited range of motion

in her left ankle due to severe pain. Id. at 1576. About a month later, in September 2016,

Plaintiff had moderate-severe pain and swelling in her left ankle that was constantly

worsening. Id. at 1563. In addition, she reported that a blood clot was recently found in

her lower left leg. Id. Tynese Anderson, MD, noted in September 2016, that Plaintiff’s

                                              9
left ankle had significant swelling, likely related to her blood clot. Id. at 1567. He also

noted TTP with minimal touch, erythema of her ankle, and minimal ability to wiggle her

toes. Id. at 1567.

       At Equitas Health Medical Center, Plaintiff saw Shiron Jones, CNP, and Katherine

Allen, CNP, for treatment of several conditions, including, for instance, HIV, hepatitis C,

asthma, chronic pain, and seasonal allergies. In February 2017, Ms. Allen noted that

Plaintiff had surgery on her left ankle to remove hardware and her surgeon removed her

sutures earlier that day. Id. at 1546. She was wearing an orthopedic shoe and using

crutches. Id. Ms. Allen prescribed mupirocin to help control MRSA colonization. Id.

She indicated that Plaintiff was HIV positive and started her on Triumeq and Bactrim.

Ms. Allen informed Plaintiff that they would address her hepatitis C after her HIV was

better managed. In addition, insurance would not cover hepatitis C drugs until Plaintiff

had clean drug tests for six months. Id. Plaintiff reported that her husband had recently

overdosed on heroin, and she had stopped using heroin and crack since the end of

January. Id. Ms. Allen advised Plaintiff of the need for substance abuse treatment to

avoid relapse and provided her with information about several mental health and

addiction services in the area. Id. Ms. Allen prescribed an inhaler for Plaintiff’s asthma.

Id. About a month later, in March 2017, Ms. Allen noted that Plaintiff’s left ankle was

mildly swollen but she was ambulating without crutches. Id. at 1539. Plaintiff was

referred to pain management. Id. Plaintiff reported that she did not have side effects

from the HIV treatment.



                                             10
       In April 2017, Ms. Allen noted that Plaintiff had a mild limp from her left ankle.

Id. at 1537. Her ankle still had mild swelling. Id. at 1532. Plaintiff reported neck and

joint stiffness, fatigue, and lumbar pain. Id. at 1537. Plaintiff had high blood pressure

for which Ms. Allen prescribed Norvasc. Id. at 1532. Further, Ms. Allen noted that

Plaintiff has a history of bipolar disorder, is coping with grief and substance dependence,

and although she denies suicidal ideation, has had self-harm thoughts in the past. Id. She

prescribed Trazodone. Id. In June 2017, Shiron Jones, CNP, indicated that Plaintiff’s

left ankle had mild swelling. Id. at 1230. She also had neck and joint stiffness, lumbar

pain, and gait problems. Id. at 1529. Ms. Jones indicated that Plaintiff has chronic

pain—“Multi sites for multi conditions including [fibromyalgia].” Id. at 1525. Two

months later, in August 2017, Ms. Allen noted that Plaintiff’s left ankle still had mild

swelling and pain with ambulation. Id. at 1523. Plaintiff reported that she had no side

effects from HIV treatment and wanted to start treatment for hepatitis C. Id. at 1518.

Ms. Allen noted that Plaintiff’s drug screen was clean. Id. at 1519. In October 2017,

Katherine Allen, CNP, noted that Plaintiff had bilateral knee pain, lumbar pain, joint

stiffness, and gait problems. Id. at 1515. Further, her left ankle had mild swelling and

pain with ambulation. Id. Plaintiff’s knee pain is “very severe after walking moderate

distances.” Id. Plaintiff reported that she was receiving back injections and Vicodin

from C. Cerreli, a pain-management specialist. Id. at 1511. Plaintiff said her roommate

keeps the medication and gives it to her on a schedule. Id.

       For pain management, Plaintiff was referred to John Beresh, MD, at Beresh Pain

Management. In March and April 2017, Dr. Beresh noted that, upon examination,

                                             11
Plaintiff had decreased extension in her lumbar spine, tenderness over her spinous

process from L2-L3; pain with palpation to her lumbar facet and right hip bursa;

decreased range of motion in her right knee and left ankle; instability of her right knee,

and an irregular gait. Id. at 1485, 1488-89. She also had edema on her left lower

extremity. Id. In May 2017, Tamika Auld, CNP, noted that Plaintiff had tenderness over

her spinous process from L2-L3; pain with palpation to her lumbar facet and right hip

bursa; decreased range of motion in her right knee and left ankle; and an irregular gait.

Id. at 1480.

       When Plaintiff moved and could not easily make it to appointments with Dr.

Beresh, she was referred to Connie Cerilli, NP, at Pain and Spine Center. Plaintiff was

treated for pain in her neck, low back, shoulders, feet, knees, and legs. For example, in

July 2017, Ms. Cerilli at Pain and Spine Center, noted upon examination that Plaintiff

had a painful response to deep palpation of her paracervical spinal region and

lumbosacral region. Id. at 2302. Plaintiff’s sacroiliac region was tender to palpation. Id.

Her trapezius, supraspinatus, and infraspinatus had restricted range of motion bilaterally.

Id. She had limited range of motion in her motor hip flexors and knee extensors. Id. Ms.

Cerilli opined, “Physical examination and history is consistent with bilateral sacroiliac

dysfunction and lumbar and cervical facet loading bilaterally.” Id. at 2302. In August

2017, Plaintiff reported pain in her lower back and knees—particularly her right knee.

Id. at 2305. An x-ray of Plaintiff’s right knee from 2017 revealed tricompartmental

osteoarthritic changes that had progressed since 2012. Id. at 2330. Ms. Cerilli indicated

that Plaintiff had limited range of motion in her L-spine and painful response to palpation

                                             12
in her lumbosacral region. Id. at 2305. Plaintiff had an antalgic gait with shuffling. Id.

In September 2017, Martha Monica Corradine, MD, administered bilateral sacroiliac

joint injections. Id. at 2308. In January 2018, Ms. Cerilli noted that Plaintiff had right

knee tenderness and swelling with range of motion mildly restricted due to pain. Id. at

2319. Additionally, she noted mild crepitus and bursa tenderness with palpation. Id.

Shortly thereafter, Abdul Shahid, MD, administered an intra articular injection in

Plaintiff’s right knee. Id. at 2322.

        Although the ALJ pointed out inconsistencies between Dr. Smith’s opinion and his

examination, he did not acknowledge that the medical record is consistent with and

supports Dr. Smith’s opinions. Plaintiff’s extensive treatment demonstrates the severity

of her conditions and is consistent with Dr. Smith’s opinions. Not only does the record

show Plaintiff’s ongoing problems with her left leg and right knee, it is also reveals

significant back problems—that support Dr. Smith’s opinions regarding Plaintiff’s

limited ability to lift, carry, push or pull.

        Accordingly, for the above reasons, Plaintiff’s Statement of Errors is well taken.2

        A remand is appropriate when the ALJ’s decision is unsupported by substantial

evidence or when the ALJ failed to follow the Administration’s own regulations and that

shortcoming prejudiced the plaintiff on the merits or deprived the plaintiff of a substantial

right. Bowen, 478 F.3d at 746. Remand may be warranted when the ALJ failed to

provide “good reasons” for rejecting a treating medical source’s opinions, see Wilson,


2
 In light of the above discussion, and the resulting need to remand this case, an in-depth analysis of
Plaintiff’s other challenges to the ALJ’s decision is unwarranted.
                                                    13
378 F.3d at 545-47; failed to consider certain evidence, such as a treating source’s

opinions, see Bowen, 478 F.3d at 747-50; failed to consider the combined effect of the

plaintiff’s impairments, see Gentry, 741 F.3d at 725-26; or failed to provide specific

reasons supported by substantial evidence for finding the plaintiff lacks credibility, see

Rogers, 486 F.3d at 249.

       Under sentence four of 42 U.S.C. § 405(g), the Court has authority to affirm,

modify, or reverse the Commissioner’s decision “with or without remanding the cause for

rehearing.” Melkonyan v. Sullivan, 501 U.S. 89, 99 (1991). Consequently, a remand

under sentence four may result in the need for further proceedings or an immediate award

of benefits. E.g., Blakley, 581 F.3d at 410; Felisky v. Bowen, 35 F.3d 1027, 1041 (6th

Cir. 1994). The latter is warranted where the evidence of disability is overwhelming or

where the evidence of disability is strong while contrary evidence is lacking. Faucher v.

Sec’y of Health & Human Servs., 17 F.3d 171, 176 (6th Cir. 1994).

       A judicial award of benefits is unwarranted in the present case because the

evidence of disability is not overwhelming and the evidence of disability is not strong

while contrary evidence is lacking. However, Plaintiff is entitled to an Order remanding

this case to the Social Security Administration pursuant to sentence four of § 405(g) due

to the problems discussed above. On remand, the ALJ should be directed to evaluate the

evidence of record, including the medical source opinions, under the applicable legal

criteria mandated by the Commissioner’s Regulations and Rulings and by case law; and

to evaluate Plaintiff’s disability claim under the required five-step sequential analysis to



                                             14
determine anew whether Plaintiff was under a disability and whether her application for

Supplemental Security Income should be granted.

                   IT IS THEREFORE RECOMMENDED THAT:

      1.     The Commissioner’s non-disability finding be vacated;

      2.     No finding be made as to whether Plaintiff Leslie R. Mefford
             was under a “disability” within the meaning of the Social
             Security Act;

      3.     This matter be REMANDED to the Social Security
             Administration under sentence four of 42 U.S.C. § 405(g) for
             further consideration consistent with this Report and
             Recommendations, and any decision adopting this Report and
             Recommendations; and

      4.     The case be terminated on the Court’s docket.


February 6, 2020                                s/Sharon L. Ovington
                                                Sharon L. Ovington
                                                United States Magistrate Judge




                                           15
                        NOTICE REGARDING OBJECTIONS

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written
objections to the proposed findings and recommendations within FOURTEEN days after
being served with this Report and Recommendations. Such objections shall specify the
portions of the Report objected to and shall be accompanied by a memorandum of law in
support of the objections. If the Report and Recommendation is based in whole or in part
upon matters occurring of record at an oral hearing, the objecting party shall promptly
arrange for the transcription of the record, or such portions of it as all parties may agree
upon or the Magistrate Judge deems sufficient, unless the assigned District Judge
otherwise directs. A party may respond to another party’s objections within
FOURTEEN days after being served with a copy thereof.

       Failure to make objections in accordance with this procedure may forfeit rights on
appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947,
949-50 (6th Cir. 1981).




                                            16
